I concur in the opinion of Justice Lorigan. I think, however, that it does not sufficiently state the reasons for the proposition that the law does not delegate legislative power to the state board of architecture. If the statute gave power to the board to determine the qualifications necessary to entitle a person to become a certificated architect, it would be a delegation of legislative power. It does not do this, however. The statute does not expressly prescribe any standard of qualification in the applicant. It must be construed as at least an implied declaration that no person shall be entitled to a certificate as a licensed architect, unless he has such ordinary knowledge of the principles *Page 339 
and science of that art or profession, and such ordinary skill in the practical application of those principles and that science, as are usually possessed by those engaged therein. It is the usual standard implied in law, where no different standard is expressed by the statute. Doubtless the statute might require a higher standard, or a lower standard, but inasmuch as it does not expressly require any, it is to be considered as implying a requirement of the standard above stated. The provisions of the statute give the board the power to adopt rules and regulations, but it does not authorize it to require or enforce a different or higher standard than that of ordinary knowledge and skill, nor to require knowledge and skill of some other art or profession as a condition. It could not, for instance, require the applicant to display a knowledge of theology, or medical science, as a condition of receiving a certificate. The power which is conferred upon it is merely to make such examination as it shall deem sufficient to enable it to decide whether or not the applicant has this ordinary knowledge and skill. This is a task which the legislature could not itself undertake in each individual instance. If it were a legislative act, of a character so that it could not be delegated, it would follow that it would practically be impossible for the legislature to perform it, and consequently there could be no regulation of this or any other profession. The thing required of the board is the determination of the fact that the applicant does or does not have the qualifications which the law implies he must have. This is a ministerial or administrative function. Like many other ministerial acts, it involves to some degree a consideration of the effect of evidence and is similar in that regard to judicial proceedings, but it is well settled that such acts are not so far judicial that the legislature may not place the power elsewhere than in the court. The rules and regulations referred to in the act are merely such rules and regulations as relate to the method by which the board is to proceed in determining this fact. *Page 340